Case 4:19-cv-00105-BLW Document 57 Filed 09/21/20 Page 1 of 4

UNITED STATES DISTRICT COURT -

FOR THE DISTRICT OF IDAHO
ALEXIS JOHNSON,
Case No. 4:19-cv-00105-BLW
Plaintiffs,
vs. SPECIAL VERDICT FORM

GOLDEN VALLEY NATURAL, LLC,

Defendants.

 

 

We, the jury in the above-entitled matter, respond unanimously to the

questions submitted to us as follows:

I. Disparate Treatment Claim

[For guidance in answering these questions consult Instruction No. 10
and 16].

Question 1: Has Ms. Johnson proved, by a preponderance of the evidence, that
sending her home early or constructively discharging her was based in whole or in

part on her sex, gender, or race;

xO

Yes No

 

 

SPECIAL VERDICT FORM - 1

 
Case 4:19-cv-00105-BLW Document 57 Filed 09/21/20 Page 2 of 4

I. Hostile Work Environment Created by a Supervisor Claim

[For guidance in answering these questions see Instruction Nos. 11, 12,
13, and 15]

Question 2: Has Ms. Johnson proved, by a preponderance of the evidence, that her
immediate supervisors subjected Ms. Johnson to a hostile work environment based
upon sex, gender, or race?

4

Yes No

 

TIT, Hostile Work Environment Created by a Non-Immediate
Supervisor or Coworker Claim

[For guidance in answering these questions see Instruction Nos. 11, 12,
14, and 15.] .

Question 3: Has Ms. Johnson proved, by a preponderance of the evidence, that she
was subjected to a sexually or racially hostile work environment by non-immediate
supervisors and co-workers, and that Golden Valley Natural or a member of its
management knew or should have known of the harassment and failed to take
prompt, effective remedial action reasonably calculated to end the harassment.

Yes No
If you answered “No” to Questions 1, 2 and 3, skip the remaining questions,
have your foreperson date and sign the verdict form, and advise the bailiff that you

are done. If you answered “Yes” to Questions I, 2 or 3, proceed to answer
Question 4. .

SPECIAL VERDICT FORM - 2

 
Case 4:19-cv-00105-BLW Document 57 Filed 09/21/20 Page 3 of 4

IV. Damages

[For further instruction on the elements of damages which may be
awarded see Instruction Nos. 19 and 20. Total Damages should be the
sum of Economic and Non-Economic Damages. If you find that Ms.
Johnson has no damages, then include Nominal Damages of $1.00 as
Total Damages.]

Question 4: What is the measure of plaintiff's damages?

A. Economic Damages $_ “7,740 ‘ 0°
. 00
B. Non-Economic Damages$_ 75, p00".

C. Total Damages $ FQ T40°°°

V. Punitive Damages
[For guidance in answering these questions see Instruction No. 21.]

Question 5: Has Ms. Johnson proved, by a preponderance of the evidence that
Golden Valley Natural engaged in a discriminatory practice or discriminatory
practices with malice or with reckless indifference to the federally protected rights
of Ms. Johnson regarding the sex, gender, or racially motivated hostile work
environment or disparate treatment?

v

Yes No
If your answer to Question 5 is “Yes” proceed to answer Question 6.

If your answer is “No,” have your foreperson sign and date the verdict
form, and advise the bailiff that you are done.

Question 6: What is the measure of plaintiffs punitive damages for racially and/or
sexually motivated harassment and/or disparate treatment?

$/5 0,000, 00.

SPECIAL VERDICT FORM - 3

 
Case 4:19-cv-00105-BLW Document 57 Filed 09/21/20 Page 4 of 4

‘ 7

 

Foreperson

DATED: 7 /\ °/2020

 

SPECIAL VERDICT FORM - 4

 
